UNITED STATES DISTRICT COURT JAN 13 299
WESTERN DISTRICT OF PENNSYLVANIA " m 20

UNITED STATES OF AMERICA, | | WEST. Dist cs orRtcT COURT
Plaintiff Misc.No. [Q~ (2¢ j -
7 (Related to Cr. No. 11-10)
vV.°
RONALD AIKENS,
Defendant,
and

AMERICAN FUNDS SERVICE COMPANY

Garnishee

DECLARATION OF GARNISHEE AMERICAN FUNDS SERVICE COMPANY

I, Angela M. Mitchell, do hereby declare under penalty of perjury that the
following information is true and correct: |

1. Tam currently employed by American Funds Service Company (“AFS”)
as Secretary. As an office of AFS, I am authorized to make this statement on behalf of .
AES. | | Oo

2. AFS is the registered transfer agent for the American Funds family of |
mutual funds. Defendant holds an Individual Retirement Account (“IRA”) with AFS
registered in the name of Capital Bank and Trust Company, Custodian of the IRA for the
Defendant, Ronald J Aikens. The value of the account as of December 30, 2019 is

$96,759.98. Because the account is invested in mutual funds, the value fluctuates daily.

There may be tax implications of distributions taken from an IRA.
3. According to the terms of its custodial agreement, the IRA is subject to a

spendthrift provision. See lattached form of Custodial Agreement, Section 11.

: |
4. AFS will not redeem the Defendant’s account without further order of the
Court acknowledging the account type and the limitations that apply to it.

I declare under penalty of perjury that the statements made herein are true and
| - .

correct.

-

|
DATED: Win). (o_| _,20 gl. Hitch. _
Angela M. Mitchell, Secretary

American Funds Service Company
. 333 South Hope Street, 55" Floor
Los Angeles, CA 90071

. Telephone: (213) 486-9426

Fax: (213) 615-0430

- E-mail: amm@capgroup.com
